           Case 1:21-mj-00115-RMM Document 19 Filed 03/05/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                       :
                                                               :
                                                               :
         v.                                                    :        No. 21-MJ-115 (RMM/BAH)
                                                               :
                                                               :
EMANUEL JACKSON,                                               :
    Defendant.                                                 :

              DEFENDANT’S RESPONSE TO COURT AND MOTION TO SEAL

         Emanuel Jackson, by and through counsel Brandi Harden, Esq. respectfully submits this

response to the Court’s Minute Entry dated February 26, 2021, and moves this Court to issue an

Order directing that government’s Exhibits 1-5 be placed under seal until further order of the Court.

         On January 21, 2021, the government filed a Memorandum in Support of Detention noting

that “video exhibits are being separately provided to counsel and the Court.” See ECF No. 4 n1.

The government’s exhibits, submitted to Magistrate Judge Harvey in support of detention,

included four Capitol building CCTV videos and one open-source video. On February 23, 2021,

Exhibits 1-5 were also submitted to Chief Judge Howell in support of the Government's Opposition

to Defendant's Motion for Review and Revocation of a Detention Order. See ECF No. 14 n.1. The

exhibits were provided to the Court and counsel only, and the government did not file the exhibits

on the public docket. On February 26, 2021, Scott McFarlane, of NBC Washington, requested

copies of Exhibits 1-5 (videos), which the government has not moved to seal. 1

         Mr. Jackson submits that these materials are part of a potential grand jury investigation. 2




1
 In 21-cr-118 (RCL) the the USAO moved, post-indictment, to seal documents given to the Court and counsel. An
Order sealing the exhibits was entered on March 3, 2021. See ECF No. 35
2
  Mr. Jackson’s case is pre-indictment and counsel is not privy to whether there is an ongoing grand jury
investigation.
         Case 1:21-mj-00115-RMM Document 19 Filed 03/05/21 Page 2 of 3




As such, Mr. Jackson requests that Exhibits 1-5, be placed under seal because they, in substance,

are potentially part of, or related to, a potential grand jury investigation in which he has a

constitutionally protected interest (‘Fundamental-Fairness’). Furthermore, disclosure of these

materials by inclusion on the public docket could endanger other aspects of any potential grand

jury investigation, including potential destruction of mitigating evidence and the safety of potential

witnesses. Notably, disclosure might also alert other individuals who are subjects of an

investigation of the existence and the extent of Mr. Jackson’s involvement, and it might alert

individuals to methods being used by law enforcement. Thus, disclosure could prejudice an

investigation, compromise the fairness of a grand jury, and endanger the safety of Mr. Jackson, law

enforcement agents, or other potential witnesses.

       The First Amendment guarantees the press and the public a general right of access to court

proceedings and court documents unless there are compelling reasons, demonstrating why it

cannot be observed, such as a reasonable likelihood of substantial prejudice. See Press-Enterprise

Co. v. Superior Court, 464 U.S. 501, 510, 104 S.Ct. 819, 824, 78 L.Ed.2d 629 (1985) ("Press-

Enterprise I"). Accordingly, all of the factors combined, present a reasonable likelihood of

substantial prejudice which justifies sealing government’s Exhibits 1-5.

       WHEREFORE, for all the foregoing reasons, Mr. Jackson respectfully requests that

Exhibits 1-5 be placed under seal until further order of the Court.

                                               Respectfully submitted,

                                               /s/ Brandi Harden
                                               Brandi Harden, Esq.
                                               Counsel for Emanuel Jackson
                                               Bar No. 470-706
                                               Harden & Pinckney, PLLC
                                               400 7th Street NW, Suite 604
                                               Washington, DC 20004
                                               202.390.0374
         Case 1:21-mj-00115-RMM Document 19 Filed 03/05/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

I hereby certify that on March 5, 2021, I caused a copy of the foregoing motion to be served on

counsel of record via ECF.


                                                    /s/ Brandi Harden
                                                    _______________________________
                                                    Brandi Harden, Esq.
